DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Dropps fail to disclose
           1.  A system for supporting inter subnet partitions in a high performance computing environment, comprising: one or more computers, each comprising one or more microprocessors; a first subnet, the first subnet being provided at the one or more computers, the first subnet comprising a plurality of switches, a subnet manager, and an inter subnet manager; and a fabric manager, the fabric manager residing in the high performance computing environment; wherein the fabric manager defines a range of partition key (P_Key) values of a plurality of partition key values, the defined range of partition key values comprising an Inter Subnet Partition (ISP) P_Key range; wherein the fabric manager communicates to the subnet manager the ISP P_Key range; wherein the first subnet is connected to a second subnet; and wherein data traffic between the first subnet and the second subnet is restricted to data packets comprising a P_Key within the ISP P_Key range.
        8.  A method for supporting inter subnet partitions in a high performance computing environment, comprising: providing, at one or more computers, each including one or more microprocessors, a first subnet, the first subnet being provided at the one or more computers, the first subnet comprising a plurality of switches, a subnet manager, and an defining, by the fabric manager, a range of partition key (P_Key) values of a plurality of partition key values, the defined range of partition key values comprising an Inter Subnet Partition (ISP) P_Key range; communicating, by the fabric manager, to the subnet manager the ISP P_Key range; connecting the first subnet to a second subnet; and restricting data traffic between the first subnet and the second subnet to data packets comprising a P_Key within the ISP P_Key range.
       15.  A non-transitory computer readable storage medium, including instructions stored thereon for supporting inter subnet partitions in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising: providing, at one or more computers, each including one or more microprocessors, a first subnet, the first subnet being provided at the one or more computers, the first subnet comprising a plurality of switches, -4- Attorney Docket No.: ORACL-05725US2 Application No.: 16887324Office Action dated: September 14, 2021a subnet manager, and  an inter subnet manager; providing a fabric manager, the fabric manager residing in the high performance computing environment; defining, by the fabric manager, a range of partition key (P_Key) values of a plurality of partition key values, the defined range of partition key values comprising an Inter Subnet Partition (ISP) P_Key range; communicating, by the fabric manager, to the subnet manager the ISP P_Key range; connecting the first subnet to a second subnet; and restricting data traffic between the first subnet and the second subnet to data packets comprising a P_Key within the ISP P_Key range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AJIT PATEL/Primary Examiner, Art Unit 2416